MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 165 
Docket:	      Fra-16-559	
Submitted	
  On	Briefs:	 June	29,	2017	
Decided:	     July	25,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                 CAROL	ANN	MURPHY	
	
	
PER	CURIAM	

       [¶1]		Carol	Ann	Murphy	acquires	animals	and	then	is	unable	or	unwilling	

to	properly	care	for	them.		She	has	been	twice	convicted	of	cruelty	to	animals.		

She	 has	 been	 ordered	 never	 to	 possess	 animals	 again.	 	 Notwithstanding	 that	

order,	 when	 released	 from	 the	 four-year	 prison	 sentence	 imposed	 after	 her	

second	conviction	for	cruelty	to	animals	and	other	crimes,	see	State	v.	Murphy,	

2010 ME 140,	 10 A.3d 697,	 she	 returned	 to	 acquiring	 a	 variety	 of	 animals,	

including	dogs,	cats,	chinchillas,	rabbits,	and	a	potbellied	pig.		Following	a	jury	

verdict	 finding	 her	 in	 contempt	 of	 court,	 see	 4	 M.R.S.	 §	 114	 (2016);	 M.R.U.	

Crim.	P.	42;	M.R.	Civ.	P.	66(c),	the	trial	court	(Franklin	County,	Stokes,	J.)	entered	

a	judgment	on	the	contempt	verdict	and	sentenced	Murphy	to	364	days	in	jail.		
2	

Murphy	appeals,	and,	subject	to	a	clarification	of	the	nature	of	the	adjudication,	

we	affirm	that	judgment.	

      [¶2]		The	evidence	supporting	the	finding	of	contempt	was	uncontested	

at	 trial	 and	 is	 more	 than	 sufficient	 to	 support	 the	 contempt	 finding.	 	 The	

testimony	provided	unequivocal	evidence	that	Murphy	was,	again,	collecting	a	

number	of	animals.			

	     [¶3]		Although	Murphy	has	appealed	the	contempt	judgment,	she	does	

not	contest	the	facts	supporting	the	finding	of	contempt.		Instead,	as	she	did	at	

trial,	she	presents	a	litany	of	frivolous	and	irrelevant	challenges	to	the	authority	

of	all	involved	in	her	case.		Primarily,	she	argues	that	(1)	the	trial	court	had	no	

jurisdiction	to	hear	the	matter,	(2)	the	appointments	of	both	the	trial	judge	and	

the	prosecutor	to	their	offices	were	defective,	(3)	her	two	prior	convictions	are	

void,	and	(4)	the	trial	judge	was	biased	against	her.		

      [¶4]		Contrary	to	her	arguments,	the	court	had	jurisdiction,	see	State	v.	

Pelletier,	2015 ME 129,	¶¶	3,	5,	125 A.3d 354;	the	appointments	of	the	judge	

and	the	prosecutor	were	not	infirm,	see	Me.	Const.	art.	V,	pt.	1,	§	8;	4	M.R.S.	§	101	

(2016);	30-A	M.R.S.	§	272	(2016);	the	prior	convictions	are	valid,	see	Murphy,	

2010 ME 140,	 ¶¶	 1-3,	 10 A.3d 697;	 State	 v.	 Murphy,	 Mem-06-125	 (July	 27,	

2006);	see	also	17	M.R.S.	§	1031(3-B)(B)	(2016);	and	the	record	demonstrates	
                                                                                       3	

no	bias	on	the	part	of	the	judge.		To	the	contrary,	the	judge	consistently	treated	

Murphy	 with	 respect,	 in	 stark	 contrast	 to	 her	 disruptive	 and	 contemptuous	

treatment	of	the	judge.		We	do	not	discuss	those	challenges	further.		See	Murphy,	

2010 ME 140,	¶	2,	10 A.3d 697.			

      [¶5]		Murphy	additionally	contends	that	the	State	and	the	court	violated	

her	constitutional	rights	in	conducting	the	proceedings.		The	record	reflects	just	

the	 opposite.	 	 We	 briefly	 examine	 this	 challenge	 only	 to	 recognize	 the	 trial	

court’s	 patient	 and	 focused	 actions	 to	 protect	 Murphy’s	 constitutional	 rights	

and	assure	that	she	received	a	fair	trial	despite	her	uncooperative,	disruptive,	

insolent,	and	disrespectful	behavior	during	the	trial.	

                                  I.		BACKGROUND	

A.	   Prior	Convictions	

      [¶6]		The	events	leading	up	to	this	case	began	at	least	as	early	as	a	2004	

case	in	which	Murphy	was	convicted	of	cruelty	to	animals.		Murphy	appealed,	

alleging	 Fourth	 Amendment	 violations	 that	 to	 this	 day	 she	 insists	 made	 that	

proceeding	 and	 each	 subsequent	 proceeding	 void.	 	 Murphy,	 Mem-06-125	

(July	27,	2006).		We	affirmed	her	conviction	in	that	case.		Id.		When	Murphy	was	

convicted	 a	 second	 time	 of	 cruelty	 to	 animals—and	 other	 crimes—the	 court	
4	

(Murphy,	J.)1	included	the	lifetime	prohibition	on	owning	or	possessing	animals	

in	its	judgment.		See	17	M.R.S.	§	1031(3-B)(B).		We	affirmed	that	conviction	as	

well.		Murphy,	2010 ME 140,	¶	19,	10 A.3d 697.	

B.	      Contempt	

         [¶7]		On	September	25,	2014,	after	receiving	information	from	Murphy’s	

neighbor	 that	 she	 was	 again	 possessing	 animals,	 the	 State	 filed	 a	 complaint	

alleging	that	Murphy	was	keeping	or	possessing	dogs	or	cats	in	violation	of	her	

lifetime	 prohibition	 against	 owning	 or	 possessing	 animals.	 	 The	 State’s	

complaint	sought	punitive	sanctions	against	Murphy	for	contempt	of	court.		See	

4	M.R.S.	§	114;	M.R.U.	Crim.	P.	42;	M.R.	Civ.	P.	66.		On	October	1,	2014,	police	

and	 animal	 welfare	 personnel	 executed	 a	 search	 warrant	 at	 Murphy’s	 home,	

where	 they	 seized	 four	 dogs,	 five	 chinchillas,	 two	 rabbits,	 two	 cats,	 and	 a	

potbellied	pig.		Murphy	was	served	with	a	uniform	summons	and	complaint	for	

contempt	on	the	same	day.	

         [¶8]		Almost	immediately,	and	without	the	assistance	of	counsel,	Murphy	

began	filing	a	plethora	of	court	papers.		Murphy’s	inscrutably	dense	filings,	all	

based	on	fanciful	and	jumbled	legal	theories,	alleged	a	variety	of	structural	and	



     1		The	trial	court	and	the	defendant	are	not	related.		State	v.	Murphy,	2010 ME 140,	¶	2	n.3,	10 A.3d
697.	
                                                                                     5	

procedural	 defects	 that	 she	 insisted	 had	 divested	 the	 Superior	 Court	 of	

jurisdiction	to	hear	the	case,	violated	her	constitutional	rights,	and	voided	any	

prior	 judgments.	 	 Although	 it	 is	 not	 clear	 whether	 Murphy	 is	 relying	 on	

admiralty	law	or	the	Uniform	Commercial	Code,	none	of	her	theories	has	a	basis	

in	Maine	law,	applicable	federal	law,	or	constitutional	concepts.		

      [¶9]		Nor	did	Murphy	attempt	to	address	her	challenges	to	the	court	in	a	

coherent	 fashion.	 	 Instead,	 the	 docket	 entries	 reveal	 that	 Murphy	 failed	 to	

appear	for	hearings,	and	yet,	despite	the	eventual	appointment	of	counsel	to	

represent	 her,	 she	 continued	 to	 file	 copious	 documents	 in	 the	 trial	 court,	

including	two	interlocutory	appeals,	all	of	which	extended	the	proceeding	over	

the	following	two	years.	

C.	   Trial	

      [¶10]	 	 Finally,	 on	 November	 16,	 2016,	 after	 considerable	 effort	 to	

document	that	Murphy	had	notice	of	the	trial	date,	the	court	held	a	jury	trial.		

Murphy	elected	to	represent	herself	after	the	court	had	appropriately	warned	

her	that	representing	herself	could	put	her	at	a	disadvantage,	that	she	would	be	

subject	to	the	same	rules	as	an	attorney	would	be,	and	that	she	was	entitled	to	

appointed	counsel.		See	State	v.	Hill,	2014 ME 16,	¶¶	6-8,	86 A.3d 628.		The	court	

appointed	standby	counsel	who	had	previously	worked	with	Murphy	to	act	as	
6	

Murphy’s	 “assistant”	 during	 parts	 of	 the	 trial.	 	 The	 court	 even	 exceeded	 due	

process	requirements	by	allowing	Murphy	to	be	seated	at	a	table	behind	the	

bar	and	to	be	accompanied	by	a	personal	support	person,	Richard	Suchar,2	with	

whom	she	was	allowed	to	consult	during	the	trial.	

         [¶11]	 	 Murphy	 made	 an	 opening	 statement	 in	 which	 she	 accused	 the	

court	 of	 not	 understanding	 the	 Constitution	 and	 contended	 that	 her	 2004	

conviction	was	“void.”		Two	police	officers	and	an	animal	welfare	agent	testified	

for	the	State,	and	Murphy	declined	to	cross-examine	them.		The	2010	judgment	

and	 commitment	 prohibiting	 her	 possession	 of	 animals	 was	 admitted	 in	

evidence,	 as	 were	 other	 documents.	 	 The	 State’s	 evidence,	 unrebutted	 by	

Murphy,	demonstrated	that	she	was,	again,	acquiring	animals;	that	her	house	

was	 severely	 cluttered;	 that	 several	 rooms	 were	 soaked	 in	 animal	 urine	 and	

feces;	 and	 that	 Murphy	 did,	 in	 fact,	 possess	 animals	 in	 defiance	 of	 the	 court	

order.			

         [¶12]	 	 After	 the	 State	 rested,	 Murphy	 testified	 on	 her	 own	 behalf.		

Murphy’s	testimony	echoed	her	opening	statement,	insisting	that	the	court	had	

no	jurisdiction	to	decide	the	case	against	her.		She	also	directly	challenged	the	



     2		Suchar	has,	himself,	challenged	the	authority	of	a	number	of	state	actors	in	other	matters.		See	

State	v.	Suchar,	Mem-11-148	(Sept.	29,	2011);	State	v.	Suchar,	Mem-11-1	(Jan.	27,	2011).	
                                                                                                              7	

prosecutor’s	authority,	asserting	that	his	appointment	was	somehow	defective	

and	therefore	the	proceeding	was	a	nullity.		Murphy’s	court-appointed	counsel	

then	called	and	briefly	examined	each	of	the	State’s	witnesses.			

        [¶13]		After	Murphy	made	a	closing	statement	in	which	she	again	insisted	

that	 the	 entirety	 of	 the	 proceedings	 against	 her	 violated	 her	 constitutional	

rights,	the	jury	found	Murphy	in	contempt.		Two	days	later,	and	before	the	court	

issued	a	judgment	on	the	verdict,	Murphy	filed	a	notice	of	appeal.				

        [¶14]		Addressing	Murphy	at	sentencing	on	December	2,	2016,	the	court	

said,	 “I	 cannot	 imagine	 a	 situation	 where	 a	 defendant	 has	 been	 more	

contemptuous	of	lawful	court	authority	than	Ms.	Murphy	has.”		Turning	to	the	

imposition	of	a	punitive	sanction,	the	court	stated,	“[A]s	I	understand	the	law	

with	respect	to	plenary	contempt,	it	must	be	treated	as	a	Class	D	offense.		So	the	

maximum	penalty	that	I	may	impose	is	a	364-day	sentence.	.	.	.		A	fine	means	

nothing	in	this	case;	it	accomplishes	absolutely	nothing.”			

        [¶15]		The	court	entered	a	judgment	on	the	verdict	on	December	2,	2016,	

sentencing	Murphy	to	364	days’	imprisonment.3		The	judgment	classified	the	

adjudication	 of	 contempt	 as	 a	 Class	 D	 crime.	 	 Murphy’s	 notice	 of	 appeal	 was	



   3	 	 The	 State	 does	 not	 challenge	 the	 court’s	 determination	 that	 the	 length	 of	 the	 sentence	 was	

limited	by	law	to	364	days.	
8	

docketed	on	December	15,	2016.		See	M.R.	Civ.	P.	66(c)(5);	see	also	15	M.R.S.	

§§	2115,	2115-B(1)	(2016);	M.R.	App.	P.	2(b)(1),	(b)(2)(A).			

                                  II.		DISCUSSION	

	     [¶16]		The	court’s	actions	here	demonstrate	the	court’s	patient	diligence	

in	assuring	that	Murphy	received	the	fairest	trial	possible	despite	her	obstinate	

refusal	 to	 respond	 to	 the	 elements	 of	 the	 charge	 against	 her.	 	 The	 court	

appointed	 counsel	 to	 assist	 Murphy	 and	 warned	 her	 of	 the	 potential	

consequences	 of	 representing	 herself	 when	 she	 largely	 refused	 counsel’s	

assistance.		Murphy	received	considerable	latitude	in	her	testimony	and	in	her	

opening	and	closing	statements.		The	court	responded	with	consistent	restraint	

to	Murphy’s	disrespectful	and	disruptive	behavior	and	maintained	the	integrity	

of	the	proceeding	to	its	completion.			

	     [¶17]	 	 Murphy	 received	 all	 of	 the	 due	 process	 safeguards	 provided	 by	

Maine	Rule	of	Civil	Procedure	66(c).		She	had	notice	of	the	contempt	charge,	an	

opportunity	to	be	heard,	and	a	full	opportunity	to	present	evidence.		See		M.R.	

Civ.	P.	66(c)(2);	see	generally	M.R.U.	Crim.	P.		Her	case	was	heard	by	a	properly	

constituted	jury	in	a	trial	in	which	the	jury	found	beyond	a	reasonable	doubt	

that	she	was	in	contempt.		See	M.R.	Civ.	P.	66(c)(2)(D).		Murphy	had	access	to	

appointed	 counsel	 throughout	 the	 trial.	 	 See	 M.R.	 Civ.	 P.	 66(c)(2);	 M.R.U.	
                                                                                                     9	

Crim.	P.	44(a)(1).		Without	question,	Murphy	received	the	fair	trial	to	which	the	

Constitution	entitles	her.4	

         The	entry	is:	

                            Judgment	 corrected	 by	 striking	 the	 “Class	 D”	
                            classification	of	the	adjudication	of	contempt.		As	
                            modified,	judgment	affirmed.		
	
	     	      	      	     	      	
	
Carol	Ann	Murphy,	appellant	pro	se	
	
Andrew	S.	Robinson,	District	Attorney,	and	Joshua	W.	Robbins,	Asst.	Dist.	Atty.,	
Office	of	the	District	Attorney,	Farmington,	for	appellee	State	of	Maine	
	
	
Franklin	County	Unified	Criminal	Docket	docket	number	CR-2014-950	
FOR	CLERK	REFERENCE	ONLY	
	




    4		We	note,	sua	sponte,	that	the	classification	of	the	contempt	adjudication	on	the	judgment	and	

commitment	as	a	Class	D	crime	is	not	correct.		The	rule’s	reference	to	a	Class	D	crime	assures	that	the	
defendant	receives	all	the	protections	a	defendant	would	receive	when	charged	with	a	Class	D	crime,	
but	the	adjudication	of	contempt	stands	alone.		M.R.	Civ.	P.	66(c)(2);	State	v.	St.	Onge,	2011 ME 73,	
¶	17,	21 A.3d 1028.		On	return	to	the	Superior	Court,	the	docket	entries	must	be	corrected	to	indicate	
that	Murphy	was	convicted	of	contempt	and	sentenced	to	364	days	in	prison.		See	St.	Onge,	2011 ME
73,	¶	18,	21 A.3d 1028.